EXHIBIT IX Energy Holdings Consummates Merger and Announces Trading Symbol NEW YORK – February 2, 2009 – Yoo Inc. (OTCBB:YOOO) , the parent company of IX Energy, Inc., announced today that it has changed its name to IX Energy Holdings, Inc. (“IX Energy”) and that the Company’s common stock is trading on the over-the-counter bulletin boardunder the new ticker symbol IXEH.OB. IX Energy Holdings, Inc. is a renewable energy solutions company engaged in the design, marketing and development of solar power and other renewable energy solutions targeting federal and civilian agencies. The Company’s emphasis in the federal sector helps government agencies comply with mandates for implementation of technologies that support renewable energy. Under Executive Order 13423, renewable electricity consumption by the federal government cannot be less than 3% from fiscal year 2007 through fiscal year 2009, 5% from fiscal year 2010 to fiscal year 2012 and 7.5% thereafter, and at least half of the renewable energy must come from new sources (in service after January 1, 1999). In 2007, total electricity consumption from government agencies was 193.8 trillion BTU, or 56.79 million MWh. “The federal government’s mandate for renewable energy is enormous, and we think we have established key strategic relationships that will enable us to successfully service this market, which will call for distributed generation systems such as solar electric, solar lighting, geothermal, and other generation systems including fuel cell, cogeneration and highly efficient alternatives” commented Steve Hoffman, CEO of IX Energy. Through the nine months ended September 30, 2008, IX Energy recorded revenue of approximately $6.5 million. The majority of revenue for 2008 was derived from the federal agency sector. Hoffman added that, “We work closely with our customers to ensure that they use less energy, pay less for energy, and secure reliable, high-quality power for their critical operations. Federal agencies are seeking ways to save energy and use renewable resources and we are committed to providing solar, and a platform of related renewable energy solutions to enable them to meet these goals. We will continue to be opportunistic in other key markets as well including commercial and select utility scale projects.” Recent Operational Highlights · Executed 5-year agreement to manufacture solar modules marketed to U.S. government customers. The first 24MW fabrication facility came online January this year and is expected to commence production in February. IX Energy will begin selling its initial line of completed products from the first facility to U.S. government customers in the first quarter, 2009. · IX Energy supply partners include Q-Cells, Tynsolar and Gintech. Mr.
